Candler, J.
1. Grounds of a motion for a new trial not approved by the trial judge will not be considered by this court.
2. In the light of the judge’s certificate, there was no error in refusing to postpone the hearing.
3. The evidence fully warranted the conviction of the accused, and it was not error to overrule the motion for a new trial.

Judgment affirmed.


All the Justices concur.

Indictment for robbery. Before Judge Littlejohn. Sumter superior court. June 23, 1903.
J. B. Williams, for plaintiff in error.
F. A. Hooper, solicitor-general, contra.